ORDER

PER CURIAM.
AND NOW, this 16th day of October, 2008, the Petitions for Allowance of Appeal are GRANTED. The issues, reframed for purposes of clarity, are:
1. Is an advisory opinion issued by the State Ethics Commission pursuant to the Public Official and Employee Ethics Act, 65 Pa.C.S.A. § 1101 et seq., appealable under our decision in Shaulis v. State Ethics Commission, 574 Pa. 680, 833 A.2d 123 (2003)?
2. Is an advisory opinion issued by the State Ethics Commission pursuant to the Public Official and Employee Ethics Act appealable under the Ethics Act and/or the Administrative Agency Law, 2 Pa.C.S.A. § 101 et seq. ?